Citation Nr: 1709007	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) disability. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1968 to February 1969, and from May 1970 to March 1972 to include service in Vietnam from January to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for hepatitis C, but granted service connection and assigned an initial rating of 20 percent for diabetes mellitus, effective May 11, 2009.  

On an April 2011 Appeal Hearing Options Election form, the Veteran requested a local hearing before a local hearing officer.  In September 2015, the Veteran was afforded a RO hearing before a Decision Review Officer.  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hepatitis C is proximately due to or the result of his service-connected PTSD with polysubstance abuse.

2.  For the entire initial rating period on appeal, the Veteran's diabetes mellitus disability has required insulin use and restricted diet, but has not required regulation of activities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C as secondary to his service-connected PTSD with polysubstance abuse have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

2.  For the entire initial rating period on appeal, the criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for hepatitis C has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The rating claim currently on appeal arises from the Veteran's disagreement with initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service treatment records, and the Veteran's statement.  The Veteran was also provided with VA examinations for his claim on appeal in July 2009 and May 2011.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions consistent with the rating criteria.  The Board finds that the VA examination reports are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As such, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159 (d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Direct service connection may be granted only when a disability was not the result of a veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 
38 C.F.R. § 3.301 (2016).  Although a substance abuse disability cannot be service-connected on the basis of its incurrence or aggravation in service, the law does not preclude a veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. Specifically, claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Such a benefit will only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).



A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hepatitis C

The Veteran has asserted that he suffers from residuals of hepatitis C as a result of his military service.  Additionally, the Veteran has admitted that while in service, he used intravenous drugs.  See September 2015 DRO Hearing Transcript at pg. 10.  During the DRO hearing, the Veteran further indicated that he began using drugs in service because he was self-medicating to alleviate symptoms of fear and anxiety while stationed in Vietnam.  Id.  

Service treatment records are negative for any diagnosis or treatment for hepatitis C.  The separation physical dated in March 1972 does not show a diagnosis of hepatitis C at the time of service discharge.

Post-service treatment records include a private medical record dated in January 2007.  The record indicated that the Veteran had a remote history of intravenous drug abuse and had stopped several years ago.  Further, it was noted that preliminarily hepatitis profile panel results indicated that the Veteran may have had hepatitis C "given his history or intravenous drug abuse."  In a November 2008 private treatment record, it was noted that, during the Vietnam years, the Veteran began using unspecified drugs, which persisted for some time afterwards.  The Veteran indicated that he stopped using drugs 10 years prior (i.e., 1998).  
Post-service VA treatment records include a May 2009 VA liver initial consult note.  During the evaluation, the Veteran was diagnosed with hepatitis C, with an onset date of 1971.  It was noted that the Veteran seemed to have contracted the hepatitis C virus while stationed in Vietnam where he started using intravenous drugs.  

The Veteran is presently service-connected for PTSD.  The VA National Center for PTSD fact sheet notes a general susceptibility to drug addiction among veterans afflicted with PTSD.  

Moreover, in a May 2011 VA PTSD examination, the Veteran indicated that he started using heroin in Vietnam and continued to use drugs afterward as a coping
tool.  The examiner further noted that the Veteran reported a long history of polysubstance abuse/dependence which the Veteran noted was a way of coping with his symptoms.  The medical evidence also shows that the Veteran has been consistently diagnosed with PTSD and polysubstance dependence.  See e.g., May 2009 VA mental health progress note.  

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current hepatitis C is, at least in part, the result of his intravenous drug use and that his history of substance abuse (including intravenous drug use) is secondary to his service-connected psychiatric disability. As such, the Veteran's substance abuse, to include his intravenous drug use, does not constitute willful misconduct.  Therefore, service connection for hepatitis C as secondary to the service-connected PTSD with polysubstance abuse (now in remission) is warranted and service connection is granted.  38 C.F.R. §§ 3.303, 3.310; see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).




Rating for Diabetes Mellitus-Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned the current-20 percent rating. Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 
Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Based on the evidence of record, both lay and medical, a rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

The evidence includes a July 2009 VA examination.  During the evaluation, the Veteran reported that he had been on insulin since 2007.  The examiner indicated that the Veteran had had no ketoacidosis of hypoglycemic reactions since 2007 (outside of rating period).  He did not follow a restricted diet and had gained about 10 pounds in the past several months.  There were no restrictions of activities on account of the diabetes.  There were no visual, vascular, or neurological disorders associated with diabetes.  

In a May 2011 VA general examination report, the Veteran's medications were noted to include insulin.  It was also noted that the Veteran was reinforced to follow a proper diet and exercise routine (30 minutes daily with moderate cardiovascular activity).  The Veteran also reported that his diabetes had been controlled fairly well except for a few readings of high sugars in the 200-250 range.  The examiner indicated that the Veteran reported no restriction of activity, but was extra careful of the activities he was performing.  The examiner noted that the Veteran did not have any functional impairment as a result of his diabetes. 

VA treatment records show that the Veteran has been on insulin throughout the rating period on appeal.  Further, he has been instructed to follow a diabetic diet.  See e. g., September 2015 VA treatment record.  

An October 2015 VA treatment record indicated that there was "no evidence of diabetic changes in either eye."

The Board has also considered the Veteran's statements during the September 2015 DRO hearing.  Specifically, the Veteran testified that he was unable to perform certain activities due to his knee and back pain.  An April 2010 VA treatment record confirms that the Veteran's chronic knee pain significantly limited his mobility, to include his ability to exercise.  Nonetheless, the medical evidence of record does not indicate that the Veteran's diabetes has resulted in regulation of activities or exercise. 

Upon review of all the evidence of record, lay and medical, the Veteran has not met all the criteria for the 40 percent rating under DC 7913 as he has not been shown to require regulation of activities due to diabetes.  As such, a rating in excess of 20 percent is not warranted.  The preponderance of the evidence is against the claim for an increased rating and there is no doubt to be resolved, therefore, the appeal is denied.

Regarding complications associated with the Veteran's diabetes disability, the Board notes that VA regulations provide that compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).  In this case, however, the Veteran has not asserted, and the evidence does not otherwise show, that he has complications associated with his diabetes disability.  

In sum, because the medical and lay evidence show that Veteran's diabetes mellitus has required insulin and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's insulin and a restricted diet, without the use of insulin or restriction of activities.  The Veteran has not been hospitalized as a result of his diabetes disability during the rating period on appeal.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for hepatitis C, as secondary to the service-connected PTSD disability with polysubstance abuse, is granted.

An initial rating in excess of 20 percent for diabetes mellitus is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


